We are of the opinion that the act, chapter 335 of the Laws of 1873, authorizing the board of apportionment to fix the salaries of all officers paid from the city treasury, does not include any but city officers, such as are connected with political organization of the city government. The act is entitled "An act to reorganize the local government of the city of New York."
The plaintiff is not such an officer, but is a judicial officer, embraced within the judiciary system of the State. (Quinn v. Mayor, etc., 44 How. Pr., 266; affirmed in this court, 53 N.Y., 627; London v. Mayor, etc., 7 J.  S., 467.)
If the legislature intended to embrace other than strictly city officers, it must be presumed that the statute would have so declared in express terms. The constitutional question need not be considered.
The judgment should be affirmed.
All concur; FOLGER, J., absent.
Judgment affirmed. *Page 23